       Case 1:20-cv-00029-KRS-JHR Document 22 Filed 09/09/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


RUEBEN OLVEDA, on his own behalf and
as Next Friend of M.O., a child, et al.,

               Plaintiffs,

v.                                                                  No. 1:20-cv-029 KRS/JHR

CIBOLA COUNTY BOARD
OF COMMISSIONERS, et al.,

               Defendants.


                     ORDER SETTING TRIAL SCHEDULING CONFERENCE

       THIS MATTER comes before the Court sua sponte. Having reviewed the record, the

Court will set a telephonic conference for October 13, 2020 at 10:00 a.m. to determine the

scheduling and location of the trial and other significant pre-trial hearings. The parties shall call

(888) 398-2342 and enter access code 8193818 to connect to the proceedings.

       IT IS SO ORDERED.



                                                       ______________________________
                                                       KEVIN R. SWEAZEA
                                                       UNITED STATES MAGISTRATE JUDGE




                                                                                            Page 1 of 1
